Motion to amend order of affirmance of order of Erie Special Term denying application for a peremptory writ of mandamus granted, and said order of affirmance amended by adding thereto the provision that said affirmance and the refusal of the court to grant the mandamus order herein is based, not upon discretion, but solely upon questions of law involved in the proceeding. [See ante, p. 647.] Motion for leave to appeal to the Court of Appeals from the order of affirmance of the order of Erie Special Term denying application for a peremptory writ of mandamus granted.